 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

 

Exhibit 10.42

 

Sublease

 

THIS SUBLEASE (this “Sublease”), dated as of April 16, 2019 (the “Effective
Date”), between AVENTIS INC., a Pennsylvania corporation, having an address at
North American Legal Department, U.S. Corporate, 55 Corporate Drive, Mail Stop
55A-525A, Bridgewater, New Jersey 08807-0977 (“Lessor”) and BLUEBIRD BIO, INC.,
a Delaware corporation, having an address at 60 Binney Street, Cambridge,
Massachusetts 02142, Attn: General Counsel (“Lessee”).

 

W I T N E S S E T H:

 

WHEREAS, by that certain Lease Agreement, dated as of March 25, 2015, as amended
by that certain First Amendment to Lease, dated as of October 27, 2015, and as
further amended by Agreement Regarding Early Access, Waiver and Related Matters,
dated as of June 19, 2017, and as further amended by Second  Amendment to Lease,
dated as of June 30, 2018, and as further amended by Acknowledgment of Delivery
and Rent Commencement Dates dated as of April 1, 2019 (as heretofore amended,
the “Prime Lease”), by and between ARE-MA REGION NO. 40, LLC, a Delaware limited
liability company (“Prime Landlord”), as landlord, and Sanofi US Services Inc,
as tenant, Prime Landlord leased to Lessor certain premises located in the
building located at 50 Binney Street, Cambridge, MA (the “Building”) as such
premises are more particularly described in the Prime Lease;

WHEREAS, Sanofi US Services Inc. assigned the Prime Lease to Lessor pursuant to
that certain Assignment and Assumption of Lease, dated as of February 14, 2019,
by and between Sanofi US Services Inc., as assignor, and Lessor, as assignee;

WHEREAS, Lessee desires to sublease from Lessor certain premises, consisting of
the entire Premises under the Prime Lease, on the first through tenth floors of
the Building, together with certain areas of the Garage (as defined in the Prime
Lease) and all as identified on Exhibit A hereto (the “Subleased Premises”),
containing approximately 267,278 rentable square feet in total, upon the terms,
covenants and conditions hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

 

 

--------------------------------------------------------------------------------

 

1.Subleased Premises

1.01.Lessor hereby subleases to Lessee, and Lessee hereby subleases and hires
from Lessor, the Subleased Premises for the term hereinafter stated on the terms
and provisions hereinafter provided or incorporated in this Sublease by
reference.  Lessee shall have the right to use such common areas which are
appurtenant to or service the Subleased Premises to the extent that such right
has been granted to Lessor pursuant to the Prime Lease.  Lessor represents and
warrants to Lessee that (i) a true, correct and complete copy of the Prime Lease
(excluding redacted terms not relevant to Lessee) is attached here as Exhibit B,
(ii) the Prime Lease is in full force and effect, (iii) to Lessor’s knowledge,
Lessor is not in default under the Prime Lease, and (iv) Lessor has not received
any notice from Prime Landlord that Lessor is in default under the Prime Lease.

1.02.Lessee has examined the Subleased Premises and is fully familiar with the
physical condition thereof.  Except as specifically set forth in this Sublease,
Lessor has not made and does not make any representations or warranties as to
such physical condition, the rentable area of the Subleased Premises, the use to
which the Subleased Premises may be put, or any other matter or thing affecting
or relating to the Subleased Premises, and Lessee hereby expressly agrees to
accept the Subleased Premises in its “as-is” condition, subject to the terms and
conditions of this Sublease.  All understandings and agreements heretofore made
between the parties hereto are merged in this Sublease which alone fully and
completely expresses their agreement, and neither party is relying upon any
statement, representation or warranty made by the other not embodied in this
Sublease.  

1.03.Lessee shall use and occupy the Subleased Premises solely for technical
office use (which includes, as permitted uses and not accessory uses, research
and development use, lab use and office use), with permitted accessory uses, all
as such use may be permitted in the Prime Lease, and for no other purpose
whatsoever.  

2.Term, Prime Landlord Consent, Non-disturbance

2.01.  The term (the “Term”) of this Sublease shall commence on the later to
occur of (i) the date Prime Landlord has consented to the subleasing
contemplated hereby in accordance with Section 2.02 and (ii) the date Lessor has
delivered the Premises to Lessee in accordance with Section 3.01 hereof (the
“Commencement Date”), and shall expire at 11:59 pm on December 31, 2030 (the
“Expiration Date”).  

2.02.This Sublease shall have no effect until Prime Landlord shall have given
its written consent hereto in accordance with the terms of the Prime Lease.  If
Prime Landlord has not given its written consent to this Sublease for any reason
whatsoever within one hundred twenty (120) days after the date of the execution
and delivery of this Sublease by Lessor and Lessee and its delivery to Prime
Landlord, then either party hereto may elect to cancel this Sublease by giving
notice to the other party within sixty (60) days after the expiration of said
one hundred twenty (120)-day period (unless such period shall be extended as
hereinafter provided or otherwise by mutual agreement between Lessor and
Lessee), but prior to the giving of said

2

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

consent by Prime Landlord to this Sublease.  Lessor and Lessee each agree to use
all reasonable efforts to obtain such consent.  Lessee acknowledges that it will
be required to execute and deliver such consent as a condition precedent to the
execution thereof by Prime Landlord and Lessee agrees that it shall promptly
execute and deliver to Lessor such consent provided the same does not impose
material obligations or liabilities on Subtenant in addition to Subtenant’s
obligations and liabilities under this Sublease, or materially reduce
Subtenant’s rights as provided under this Sublease.  If either party shall have
given notice of termination to the other party in accordance with the provisions
of this Section 2.02, then: (i) Lessor shall not be obligated to take any
further action to obtain such consent, (ii) Lessor shall refund to Lessee the
Security Deposit (as defined herein) and any additional sums paid in relation to
this Sublease, all to the extent paid by Lessee and (iii) this Sublease shall
thereupon be deemed null and void and of no further force and effect and neither
of the parties hereto shall have any rights or claims against the other, except
for those provisions which expressly survive the expiration or termination of
this Sublease.  Whether or not such consent is granted, Lessor shall pay the out
of pocket fees and costs charged by Prime Landlord in connection with the
request for its consent to this Sublease in accordance with the applicable
provisions of the Prime Lease.

2.03.Except as permitted pursuant to Sections 19 (casualty) and 20
(condemnation) of the Prime Lease, Lessor shall not voluntarily cancel,
terminate, amend the material terms of or surrender the Prime Lease without the
prior written consent of Lessee, which consent may be withheld in Lessee’s sole
discretion, provided, that, Lessee shall not have any right to consent to any of
the foregoing if (a) Prime Landlord accepts this Sublease as a direct lease
between Prime Landlord and Lessee or (b) any such cancellation, termination,
amendment or surrender would not have an adverse effect upon this
Sublease.  Notwithstanding anything contained herein, Lessor agrees not to
exercise any extension, expansion or contraction options or any further  rights
contained in the redacted portions of the Prime Lease, without the written
consent of Lessee, which may be withheld in its sole discretion.  Lessor shall
deliver to Lessee copies of all executed amendments to the Prime Lease, which
copies may be redacted so as to remove from view any confidential
information.  Lessor shall not, without Lessee’s prior written consent, cause a
default under the Prime Lease that would permit the Prime Landlord to cancel or
terminate or surrender the premises demised under the Prime Lease unless Prime
Landlord has either agreed or will agree to recognize Lessee’s rights under this
Sublease from and after the date of such surrender or termination of the Prime
Lease pursuant to a written agreement reasonably acceptable to Lessee.  Lessor
shall not take any action under the Prime Lease that would adversely impair the
right of Lessee to use and occupy the Subleased Premises for the purposes and as
provided under this Sublease.   If the term of the Prime Lease is terminated for
any reason prior to the Expiration Date, this Sublease shall thereupon terminate
ipso facto without any liability of Lessor to Lessee by reason of such early
termination unless such termination is due to (i) Lessor’s violation of its
express covenant set forth in this Section 2.03 or (ii) Lessor’s default under
the Prime Lease which default was not caused by Lessee.  References in this
Sublease to the “termination” of this Sublease include the Expiration Date and
any earlier termination thereof pursuant to the provisions of this Sublease, the
Prime Lease or by law.  Except as otherwise expressly provided in this Sublease
with respect to those obligations of Lessee which by their nature or under
circumstances can only be, or under the provisions of this Sublease may be or
are required to be, performed after the termination of this Sublease, the Term

3

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

and estate granted hereby shall end at 11:59 PM on the date of termination of
this Sublease as if such date were the Expiration Date, and, except as provided
herein, neither party shall have any further obligation or liability to the
other under this Sublease.  Notwithstanding the foregoing, any liability of
Lessor or Lessee to make any payment under this Sublease, which shall have
accrued prior to the termination of this Sublease, shall survive the termination
of this Sublease.  Notwithstanding anything in this Sublease to the contrary,
Lessee shall not be responsible for (i) any default under the Prime Lease unless
attributable to a default under this Sublease by Lessee or anyone claiming by
through or under Lessee, (ii) conditions at the Subleased Premises, for which
the obligation to maintain and repair resides with Prime Landlord under the
Prime Lease and/or which existed as of the Commencement Date, (iii) the payment
of any charges, fees and other costs imposed by Prime Landlord on Lessor as a
result of Lessor’s default under the Prime Lease except if caused by the act or
omission of Lessee or anyone claiming by, through or under Lessee, (iv) the
removal and/or restoration of any of the Tenant Improvements or any Alterations
or Installations existing in the Subleased Premises as of the Commencement Date
(except to the extent of any further alterations of the same by Lessee), or (v)
making payment of any sums either to Prime Landlord or Lessor in satisfaction of
any charges accruing under the Prime Lease (whether denominated as rent, rental,
additional rent or otherwise) for any period prior to the Term of this
Sublease.  In the event that Lessee desires to terminate this Sublease due to a
condemnation or casualty, Lessee shall deliver notice of such termination to
Lessor within five (5) days after delivery by Lessor of a copy of the notice
delivered by Prime Landlord pursuant to the first sentence of Section 18(b) of
the Prime Lease.  In the event of condemnation or casualty, Lessee shall be
entitled to abatement of rent only to the extent that Lessor actually receives
such abatement of rent from Prime Landlord under Section 18 of the Prime
Lease.  Lessor shall have no obligation to provide or attempt to provide to
Lessee any substitute space in the event of condemnation or casualty.

3.Condition of Premises

3.01.Lessee acknowledges and agrees that it is subletting the Subleased Premises
in its “as is” condition as of the Commencement Date and that, subject to this
Section 3.01, Lessor is not required to perform any work in the Subleased
Premises or provide any allowance or other concession to Lessee.  Lessee
acknowledges that Lessor will continue to occupy the Subleased Premises from the
date of this Sublease until shortly before the Commencement Date and
accordingly, there will be some changes to the condition of the Subleased
Premises arising out of ordinary use and wear and tear.  Lessor covenants and
agrees that, during the period between the date of this Sublease and the
Commencement Date, Lessor will maintain and repair the Subleased Premises in a
manner consistent with its past practice and in compliance with the terms of the
Prime Lease.  Lessor and Lessee shall conduct a walk through immediately prior
to the date of this Sublease and immediately prior to the Commencement Date.  In
the event of any material change in the condition of the Subleased Premises
(excluding ordinary wear and tear) between the date of this Sublease and the
Commencement Date arising from the breach by Lessor of its covenant contained in
the immediately preceding sentence, Lessee’s sole remedy shall be that Lessor
shall either cure such material changes at Lessor’s sole expense or permit
Lessee cure such material changes at Lessor’s expense, in which event Lessor
shall reimburse Lessee for such costs within thirty (30) days after delivery by
Lessee to Lessor of all applicable

4

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

invoices and other reasonable documentation of the costs of cure.  All
understandings and agreements heretofore made between the parties hereto are
merged in this Sublease which alone fully and completely expresses their
agreement, and neither party is relying upon any statement, representation or
warranty made by the other not embodied in this Sublease.  Lessor makes no
representation concerning, and shall have no liability in connection with, the
quantity, quality or condition of any and all services, equipment and supplies
given to Lessee; provided, however, Lessor agrees that Lessee shall be entitled
to receive all services, utilities, repairs and restorations to be provided by
Prime Landlord under the Prime Lease with respect to the Subleased
Premises.  Subject to obtaining the approval of Prime Landlord in accordance
with Section 2.02 hereof, the parties intend that the Commencement Date shall be
July 1, 2021 (“Intended Commencement Date”) and that Lessor shall deliver the
Subleased Premises to Lessee on such Intended Commencement Date in accordance
with this Section 3.01, provided, however, that Lessor shall have the right, to
be exercised upon not less than nine (9) months’ prior written notice to Lessee,
to extend the Intended Commencement Date one or more times by up to six (6)
months in the aggregate (i.e., to an outside Intended Commencement Date of
January 1, 2022).  On the Intended Commencement Date (as extended, if applicable
and subject to the approval of Prime Landlord in accordance with Section 2.02
hereof), Lessor shall deliver the Subleased Premises to Lessee in vacant and
“broom clean” condition.  In addition, Lessor shall remove all interior signage
displaying the name of Lessor or its affiliates.

3.02Promptly following the Commencement Date, Lessor and Lessee shall enter into
an agreement in form and substance reasonably satisfactory to Lessor and Lessee
confirming the Commencement Date, but the failure to enter into such agreement
shall not delay the Commencement Date.  

3.03Not later than one hundred twenty (120) days prior to the expiration of the
Term of this Sublease, Lessee shall deliver to Lessor for Lessor’s approval a
detailed plan for Lessee’s surrender of the Subleased Premises at the end of the
term, including detailed plans relating to the removal of any signage, rooftop
equipment and similar long lead items.  Lessor shall have the right to require
modifications to such plan to the extent Lessor determines in its sole
discretion that such modifications are required in order to effect the timely
surrender and vacation of the premises leased under the Prime Lease.  Lessee
shall cause all work required to be performed by Lessee in connection with the
surrender of the Demised Premises to be performed not later than thirty (30)
days prior to the expiration of the Term of this Sublease.  During the one
hundred twenty (120) day period prior to the expiration of the Term of this
Sublease, Lessor shall have the right to access the Subleased Premises from time
to time to perform and inspect work and otherwise to ensure that the premises
leased to Lessor under the Prime Lease will be surrendered and vacated in
accordance with the terms of the Prime Lease.  Notwithstanding the foregoing, in
the event that, prior to the expiration of the Term of this Sublease, Prime
Landlord and Lessee enter into a direct lease having a term commencing
immediately following the Term of this Sublease and Prime Landlord releases
Lessor from all surrender, restoration and similar obligations contained in the
Prime Lease relating to the physical condition of the Premises and the
compliance of the Premises with applicable laws, then in such event this Section
3.03 shall not be applicable, and Lessee shall be relieved of its surrender and
restoration obligations as between Lessor and Lessee under this Sublease.  

5

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

4.Rental

4.01.Lessee shall pay to Lessor rent (“Base Rent”) at the rate of Twenty-Six
Million Seven Hundred Fourteen Thousand Four Hundred Thirty-Six and 10/100
Dollars ($26,714,436.10) per annum (i.e., at a rate of Ninety-Nine and 95/100
Dollars ($99.95) per rentable square foot), in equal monthly installments in
accordance with the Base Rent schedule attached as Schedule 1 hereto, on the
first day of each calendar month, commencing on the Commencement Date, subject
to Section 4.03 below.

4.02Base Rent, Additional Rent (as hereinafter defined) and all other costs,
charges and sums payable by Lessee hereunder are sometimes herein collectively
defined as “Rental”.  If the Rent Commencement Date (as hereinafter defined)
falls on any day other than the first of a month, then the Base Rent for such
month shall be prorated on a per diem basis, and Lessee agrees to pay the amount
thereof for such partial month on the Rent Commencement Date along with any
other amounts due Lessor under this Sublease.  The obligation of Lessee to pay
Rental and other sums to Lessor and the obligations of Lessor hereunder are
independent obligations.  Except as expressly provided in Section 4.03 or
Section 4.06, Lessee shall have no right at any time to abate, withhold, reduce
or set off any Rental due hereunder.

4.03.Subject to the provisions of this Section 4, Lessee shall (i) not be
required to pay the Base Rent for the period commencing on the Commencement Date
and ending on the Rent Commencement Date, and (ii) shall not be required to pay
the Operating Expense Payment for the period commencing on the Commencement Date
and ending on the day that is forty-five (45) days following the Commencement
Date (the “Operating Expense Payment Commencement Date”).  Subject to the
provisions of this Sublease, the term “Rent Commencement Date” shall mean the
date which is the earlier to occur of (i) the date which is ninety (90) days
following the Commencement Date and (ii) the date Lessee takes occupancy of all
or any portion of the Subleased Premises for the purpose of operating its
business.  So long as Lessee is not in default beyond any applicable notice and
cure periods, Lessor hereby excuses (y) Lessee’s obligation to pay Base Rent
(but not Additional Rent) for the period commencing on the Commencement Date and
ending on the Rent Commencement Date, and (z) Lessee’s obligation to pay the
Operating Expense Payment for the period commencing on the Commencement Date and
ending on the Operating Expense Payment Commencement Date.  Except as expressly
set forth in the preceding sentence, there shall be no abatement or excusal of
Lessee’s obligation to pay Additional Rent in accordance with this Sublease and
Lessee shall pay all Additional Rent, other than the Operating Expense Payment,
due hereunder from and after the Commencement Date.

4.04.In addition to the Base Rent, Lessee covenants and agrees to pay Lessor an
amount equal to the Operating Expense Payment (as hereinafter defined).  The
term “Operating Expense Payment” shall mean one hundred percent (100%) of
Lessor’s obligations to make payments to Prime Landlord in accordance with
Section 5 of the Prime Lease, it being understood and agreed that such payments
contemplated under Section 5 of the Prime Lease include, among other things, (i)
Operating Expenses, (ii) Taxes, (iii) Landlord’s Property Management Fee, and
(iv) Tenant’s share of Operating Expenses for the Garage, the Project, the
Campus and the Premises (each such term, as defined in the Prime Lease).

6

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

4.05Upon receipt by Lessor of statements of Operating Expenses from Prime Lessor
under the Prime Lease, Lessor shall deliver copies of the same to Lessee, along
with and any other supporting documentation received from Prime Landlord, which
statements shall set forth the Additional Rent payable by Lessee.  The
Additional Rent shall be payable by Lessee to Lessor in the same manner as the
same is payable by Lessor to Prime Landlord, except that, subject to Section
5.02(11) hereof, Lessee shall pay all installments of Additional Rent directly
to Lessor at least five (5) business days prior to the respective due dates
under the Prime Lease.  As used herein the term “Additional Rent” shall mean the
Operating Expense Payment and all other costs, charges and sums payable under
this Sublease.  Additionally, Lessee shall be required to pay for any additional
charges incurred by Lessee on account of Services (as hereinafter defined)
offered at the Building utilized by Lessee or provided at the request of Lessee
or supplies requested or utilized by Lessee.  

4.06Lessee shall pay all utility charges as Operating Expenses or otherwise in
accordance with the Prime Lease.  For the avoidance of doubt, as of the
Effective Date of this Sublease, all utilities are separately metered for the
Subleased Premises.  Lessee shall not use or install any fixtures, equipment or
machines the use of which in conjunction with other fixtures, equipment and
machines in the Subleased Premises would result in an overload of the electrical
equipment supplying electric current to the Subleased Premises or would
otherwise violate the terms of the Prime Lease.  Lessee shall not permit its use
of electric current to exceed the capacity of the then existing feeders, risers,
wiring or bus ducts to the Subleased Premises.  In no event shall Lessor be
liable or responsible to Lessee for any loss, damage or expense that Lessee
sustains or incurs if either the quantity or character of electric service is
changed or interrupted or is no longer available or suitable for Lessee’s
requirements except to the extent due to the negligence or willful misconduct of
Lessor.  To the extent that, for any period during the Term of this Sublease,
Lessor actually receives an abatement or set-off of rent under the Prime Lease
(and such abatement or set-off of rent is not disputed by Prime Landlord after
expiration of all notice and cure periods set forth in the Prime Lease), Lessor
shall provide to Lessee an abatement or set-off, as applicable, against the
Rental due hereunder in a like amount. Lessor agrees that, if under the Prime
Lease any right or remedy of Lessor related to an abatement or set-off is
subject to or conditioned upon Lessor making any demand upon Prime Landlord or
giving any notice or request to Prime Landlord  then, if Lessee shall so
request, Lessor, at Lessee’s expense, shall promptly make such demand or give
such notice or request on Lessee’s behalf.  

4.07Lessee shall pay all Rental in lawful money of the United States, when due
and payable, without setoff, offset or deduction of any kind whatsoever, except
as expressly provided for in this Sublease (including Prime Lease provisions
which may be incorporated by reference), and in the event Lessee fails to pay
the same when due, Lessor shall have the rights and remedies provided for herein
or at law or in equity, in the case of non-payment of Rental.    

4.08.Except as otherwise specifically provided for herein, Rental shall be paid
by Lessee to Lessor at the address of Lessor set forth above, or such other
place as Lessor may designate in writing, without prior notice or demand
therefor and without any abatement, deduction or setoff.

7

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

4.09If any Rental due from Lessee is not received by Lessor when due, Lessee
shall pay to Lessor on demand a late payment charge of four percent (4%) of the
past-due amount; provided, however, Lessor agrees to waive such late charge one
time in any twelve (12) month period, provided that the late payment is made
within five (5) days of Lessor’s written notice demanding payment.  Acceptance
of any late charge shall not constitute a waiver of Lessee’s default with
respect to the overdue amount, or prevent Lessor from exercising any of the
other rights and remedies available to Lessor under this Sublease or under
applicable law.  In addition to the late charge, Rental not paid when due shall
bear interest at the Default Rate from the date due until paid.

4.10At the request of Lessee and at Lessee’s sole cost (except to the extent
Prime Landlord is obligated to pay for the same in accordance with Section 5 of
the Prime Lease, and Lessor receives such amount from Prime Landlord, which
Lessor shall then provide to Lessee for the cost of its Independent Review, as
such term is defined in the Prime Lease), Lessor shall exercise the audit rights
granted to the Tenant under Section 5 of the Prime Lease.  In the event that
Lessee elects to exercise such audit rights, such audit rights shall relate
solely to Prime Landlord’s determination of Operating Expenses.  Lessee shall
reimburse Lessor within thirty (30) days of Lessor’s written demand for any and
all third party out of pocket costs incurred by Lessor in connection with
exercising such audit rights and Lessee shall defend, indemnify and hold Lessee
harmless from and against any and all claims, damages and liabilities incurred
by Lessor in connection with Lessee’s exercise of such audit rights.  Lessor
shall have no liability whatsoever in connection with any errors or omissions
relating to Prime Landlord’s determination of Operating Expenses or other
charges under the Prime Lease.

 

5.Subordination to and Incorporation of Prime Lease; Certain Rights of Lessee

5.01.This Sublease is subordinate to, and Lessee accepts this Sublease subject
to (except as modified herein), all of the terms, covenants, provisions,
conditions and agreements contained in the Prime Lease and the matters to which
the Prime Lease is subject and subordinate.  Lessee acknowledges that a redacted
copy of the Prime Lease has been delivered to and examined by Lessee.

5.02.Except as otherwise provided in this Sublease, all of the terms, covenants,
conditions, provisions and agreements of the Prime Lease (including, without
limitation, definitions and constructions therein contained), except such as by
their nature or purport do not relate to the Subleased Premises pursuant to this
Sublease or are inconsistent with any of the provisions of this Sublease, are
hereby incorporated in and made part of this Sublease with the same force and
effect as though set forth at length herein, it being understood and agreed
that, for purposes of this Sublease:

(1)references in the Prime Lease to “Landlord” and to “Tenant” shall be deemed
to refer to “Lessor” and “Lessee” hereunder (except as otherwise expressly
provided in this Sublease);

8

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

(2)references in the Prime Lease to “Rent” shall be deemed to refer to the
“Rental” as defined herein;

(3)references in the Prime Lease to “Base Rent” shall be deemed to refer to the
“Base Rent” as defined herein;

(4)references in the Prime Lease to “Additional Rent” shall be deemed to refer
to the “Additional Rent” as defined herein;

(5)references in the Prime Lease to “this Lease” shall be deemed to refer to
this Sublease;

(6)references in the Prime Lease to “Premises” shall be deemed to refer to the
“Subleased Premises” as defined herein;

(7)references in the Prime Lease to the “Term” shall be deemed to refer to the
“Term” as defined herein;

(8)to the extent that the Prime Landlord reserves the right to enter the
Subleased Premises, for purposes of incorporation herein, such right shall inure
to the Lessor and to the Prime Landlord;

(9)in any case in the Prime Lease where the consent or approval of Prime
Landlord is required pursuant to the terms of the Prime Lease, for purposes of
incorporation herein such consent or approval shall include the Lessor and the
Prime Landlord;

(10)in any case in the Prime Lease where the Prime Landlord’s architects or
engineers have the right to review any plans or specifications of Tenant with
respect to alterations, for purposes of incorporation herein, such right shall
inure to Lessor, Lessor’s architects and engineers and Prime Landlord and Prime
Landlord’s architects and engineers; and

(11)the time limits provided in the provisions of the Prime Lease for the giving
of notice, for making demands, for the performance of any act, condition or
covenant, or for the exercise of any right, remedy or option, by either party,
are amended for the purposes of this Sublease, by lengthening or shortening the
same in each instance by one (1) business day, as appropriate, so that notices
may be given, demands made, or any act, condition or covenant performed, or any
right, remedy or option hereunder exercised, by Lessor or Lessee, as the case
may be, within the time limits relating thereto contained in the Prime
Lease.  Notwithstanding, the foregoing, if the Prime Lease allows only (i) ten
(10) days or fewer for non-monetary obligations, or (ii) five (5) days or fewer
for monetary obligations, for Lessor as tenant to perform any act, or to
undertake to perform such act, or to correct a failure relating to the Subleased
Premises of this Sublease, then, Lessee shall perform or undertake such act
and/or correct such failure prior to the expiration of the applicable time
limitations set forth in the Prime Lease.

9

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

5.03.The following sections of the Prime Lease shall not be incorporated herein
by reference:

1)

Basic Lease Provisions -

 

a)

Base Rent

 

b)

Security Deposit

 

c)

Delivery Date/Initial Premises

 

d)

Delivery Date/Remainder Premises

 

e)

Rent Commencement Date/Initial Premises

 

f)

Rent Commencement Date/Remainder Premises

 

g)

Base Rent Adjustment Percentage

 

h)

Base Term

2)

Exhibit A

3)

Exhibit A-1

4)

Exhibit A-3

5)

Exhibit A-4

6)

Exhibit C-1

7)

Exhibit C-2

8)

Exhibit N

9)

Section 1(a), fourth sentence

10)

Section 1(c)

11)

Sections 2(a), 2(b), 2(c) and 2(d)

12)

Section 3

13)

Section 4

14)

Section 5 - the two grammatical paragraphs prior to the final grammatical
paragraph.

15)

Section 14 (delete the words “subject to Landlord’s Warranty under the Work
Letter”)

16)

Section 17(b), third grammatical paragraph is deleted.  All insurance must be
provided by insurance companies having the qualifications set forth in the
second grammatical paragraph of Section 17(b)  

17)

Section 18(a)

18)

Section 21(b)

19)

Section 22(c)

20)

Section 35

21)

Section 36 – as this section shall relate to Lessor and Lessee.  Such provision
shall still apply to Prime Landlord.

22)

Section 38 (other than the first grammatical paragraph, which shall remain
incorporated as part of this Sublease)

23)

Section 39

24)

Section 40

25)

Entire Agreement Regarding Early Access, Waiver and Related Matters dated as of
June 19, 2017

26)

Entire Second Amendment to Lease dated as of June 30, 2018

 

For the avoidance of doubt, (i) in no event shall Lessee be responsible for any
redacted provisions of the Prime Lease and (ii) though the same are incorporated
herein by reference, the parties agree that as between Lessor and Lessee, in no
event shall Lessor have any obligations or liabilities to Lessee under the final
grammatical paragraph of Section 5, Section 10(a), Section 10(b), or Sections
16(b), 27, 30 or 36 and Exhibit H of the Prime Lease.  

10

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

5.04.Alterations.  The provisions of this Section 5.04 are in addition to and
not in substitution for the provisions of Section 12 of the Prime Lease.  Lessor
shall have the right to reasonably approve Lessee’s contractors for work having
a value of more than $100,000.  Lessor and Prime Landlord shall be named as
additional insured in each contractor’s builder’s risk policy (if applicable)
and liability policies for each construction project.  Any alterations,
decorations and installations made by Lessee, or any assignee or subtenant of
Lessee shall be removed by Lessee prior to the expiration of the Term if Prime
Landlord or Lessor requires such removal or if required under the Prime
Lease.  Lessee shall indemnify, defend and hold harmless Lessor against any and
all loss, cost, liability, claim, damage and expenses, including, without
limiting the generality of the foregoing, reasonable attorneys’ fees and
expenses, court costs, penalties and fines incurred in connection with or
arising from any such changes, alterations and improvements.  Lessee shall not
be obligated to remove or restore any alterations or improvements existing in
the Subleased Premises on the Commencement Date unless Prime Landlord and Lessee
enter into a direct lease having a term commencing immediately following the
Term of this Sublease and Prime Landlord releases Lessor from all surrender,
restoration and similar obligations under the Prime Lease.

6.Services; Disputes with Prime Landlord. Notwithstanding anything to the
contrary contained herein, the only services, utilities, repairs, access, and
equipment (collectively, together with similar rights, “Services”) to which
Lessee is entitled are only those to which Lessor is entitled under the Prime
Lease.  Lessee acknowledges and understands that the Services provided by Prime
Landlord are not comprehensive and do not include all repair, maintenance or
management services necessary or customary for the operation of the Subleased
Premises and that Lessee will be responsible at its sole cost for contracting
with Prime Landlord or its affiliate to provide such services, provided that, if
Prime Landlord or its affiliate is not willing to provide such services (or is
not willing to provide them on commercially reasonable market terms) then Lessee
shall contract with a reputable third party property management company to
provide such services, which third party management company is in the business
of providing property management services to tenants in buildings comparable to
the Building in Cambridge, Massachusetts.  Lessee acknowledges and agrees that
all Services shall be provided solely by Prime Landlord, and Lessor shall not
have any obligation during the term of this Sublease to provide any Services
(but Lessee shall be permitted to use such services in accordance with and
subject to the terms hereof).  Lessor shall in no event be liable to Lessee nor
shall the obligations of Lessee hereunder be impaired or the performance thereof
excused because of any failure or delay on Prime Landlord’s part in furnishing
such Services unless such failure or delay is caused by Lessor’s negligent acts
or misconduct or its default under the Prime Lease or this Sublease and such
default is not caused by Lessee.  If, at any time during the Term, Prime
Landlord shall default in any of its obligations to furnish Services to the
Subleased Premises, then, if Lessee is not in then in breach of any of its
obligations under this Sublease beyond applicable notice and cure periods, upon
Lessor’s receipt of a written notice from Lessee specifying such default, Lessor
shall, at Lessee’s sole cost and expense, promptly use its reasonable efforts to
cause Prime Landlord to cure such default.  Lessor agrees, upon Lessee’s
request, to use reasonable efforts (excluding litigation), at Lessee’s expense
to cause Prime Landlord to provide the services and utilities described in
Section 11 of the Prime Lease or to make the repairs or restorations described
in Sections 13 or 18 of the Prime Lease, as applicable.  Lessor agrees that, if
under the Prime Lease any right or remedy of Lessor or any duty or obligation of
Prime Landlord is subject to or conditioned upon Lessor making any demand upon
Prime Landlord or giving any notice or request to Prime Landlord  then, if
Lessee shall so request, Lessor, at Lessee’s expense, shall make such demand or
give such notice or request on Lessee’s behalf.    

11

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

7.Insurance. Lessee, at Lessee’s sole expense, shall maintain such policies of
insurance as required of Lessor under the Prime Lease with respect to the
Subleased Premises, in the manner set forth therein, listing Prime Landlord and
Lessor as additional insureds and Lessee shall cause its insurance carrier to
include any clauses or endorsements in favor of both Lessor and the Prime
Landlord which Lessor is required to provide pursuant to the provisions of the
Prime Lease.

 

8.Breach of Prime Lease. Lessee shall not do or permit to be done anything which
would constitute a violation or breach of any of the terms, conditions or
provisions of the Prime Lease or which would cause the Prime Lease to be
terminated or forfeited by virtue of any rights of termination or forfeiture
reserved by or vested in Prime Landlord.  Lessee shall comply with all Rules and
Regulations of the Building now or hereafter in effect.  In addition, Lessee
agrees to indemnify and hold harmless Lessor from and against any and all
liability, loss, damage, claim or expense (including reasonable attorneys’ fees)
of any kind whatsoever in any way arising out of or connected with any breach,
default or failure to perform on the part of the Lessee, as the case may be,
under this or any other section of this Sublease.  Lessor shall indemnify and
hold harmless Lessee from and against any and all liability, loss, damage, claim
or expense (including reasonable attorneys’ fees) of any kind whatsoever in any
way arising out of or in connection with any breach, default or failure to
perform on the part of Lessor, as the case may be, under this or any other
section of this Sublease.  The indemnity obligations under this section shall
survive the expiration or sooner termination of this Sublease.  Lessee
acknowledges and agrees that, in the event that Lessor becomes liable for any
failure by Lessee to manage or maintain the Subleased Premises in accordance
with the requirements of the Prime Lease, Lessee shall be solely responsible at
its sole expense for all costs, claims, damages and liabilities associated with
such failure.

 

9.Assignment and Subletting

9.01.Lessor shall have all of the rights of the Prime Landlord under Section 22
of the Prime Lease as though Lessor were the Prime Landlord and Lessee were the
Tenant.  The provisions of this Section 9.01 are in addition to and not in
substitution for the provisions of Section 22 of the Prime Lease.

9.02Lessee shall not have the right to sublease, assign, transfer, pledge,
mortgage (or otherwise encumber) or allow the Subleased Premises to be occupied
by anyone other than Lessee without the consent of (a) Prime Landlord, to the
extent required under the Prime Lease and subject to any other rights of
Landlord set forth therein with respect to subleases or assignments and (b)
Lessor, to the same extent that Prime Landlord’s consent is required under the
Prime Lease.  No assignment or subletting or any Permitted Assignment (as
defined in the Prime Lease) shall release Lessee from its obligations hereunder
and Lessee shall provide all such notices and other deliveries to Lessor in
connection with any of the foregoing as and when required under the Prime Lease.
Subject to the consent of the Prime Landlord and/or Lessor pursuant to the terms
hereof and the terms of the Prime Lease, in the event of an assignment of this
Sublease or a further sublet of all or a portion of the Subleased Premises, or
other transfer or transaction involving this Sublease pursuant to which Lessee
is entitled to receive consideration in excess of the Rental payable by Lessee
hereunder to Lessor, after first deducting such actual and reasonable third
party expenses such as tenant improvement costs, brokerage fees, legal costs and
any design or construction fees directly related to and required pursuant to the
terms of any such sublease or assignment (“Excess Sublease Rent”), then Lessee
shall pay Sixty-Six and Two-Thirds Percent (66 2/3%) of such Excess Sublease
Rent to Lessor in accordance with Section 22 of the Prime Lease as incorporated
herein.

12

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

9.03In addition to Lessee’s rights to a permitted transfer pursuant to Section
22(b) of the Prime Lease, Lessee shall have the right to assign this Lease, upon
not less than 30 days’ advance notice to Lessor but without obtaining Lessor’s
consent, to a corporation or other entity which is a successor in interest to
Tenant by way of merger, consolidation or corporate reorganization, or by the
purchase of all or substantially all of the ownership interests or assets
of  Lessee, provided that (i) the proposed assignee’s Net Worth (as such term is
defined in Section 43(b) of the Prime Lease with references to Tenant being
references to the proposed assignee) is no less than an amount equal to the Net
Worth of the Lessee immediately prior to the effectiveness of such assignment,
merger, consolidation, corporate reorganization or purchase of all or
substantially all of the ownership interests or assets of Lessee, as evidenced
by a certification from the Chief Financial Officer of such assignee of such
assignee’s Net Worth in the form of the Required Net Worth Certification a
balance sheet attached as Exhibit C hereof and (ii) such assignee shall agree in
writing to assume all of the terms, covenants and conditions of this Lease
arising after the effective date of the assignment.  For purposes hereof, “Net
Worth” shall mean the excess of the Lessee’s total assets (less intangible
assets) over Lessee’s liabilities.  

9.04In the event of termination, re-entry or dispossession of Lessor by Prime
Landlord under the Prime Lease, Prime Landlord may, at its option, take over all
of the right, title and interest of Lessor, as sublessor under this Sublease,
and Lessee, at Prime Landlord’s option, shall attorn to Prime Landlord pursuant
to the then executory provisions of this Sublease, except that Prime Landlord
shall not be: (i) liable for any act or omission of Lessor under this Sublease,
(ii) subject to any defense or offsets which Lessee may have against Lessor,
except for offset rights to which Lessee is entitled pursuant to this Sublease;
(iii) bound by any previous payment which Lessee may have made to Lessor more
than one (1) month in advance of the date upon which such payment was due,
unless previously approved by Prime Landlord; (iv) bound by any obligation to
make any payment to or on behalf of Lessee; (v) bound by any obligation to
perform any work or to make improvements to the Premises (as such term is
defined in the Prime Lease) or the Subleased Premises, provided the foregoing
shall not relieve the Prime Landlord from the continuing obligations required of
the Landlord under the Prime Lease; (vi) bound by any amendment or modification
of this Sublease made without Prime Landlord’s consent; or (vii) bound to return
Lessee’s security deposit, if any, until such deposit has come into its actual
possession and Lessee would be entitled to such security deposit pursuant to the
terms of this Sublease.  Notwithstanding anything to the contrary contained
herein, nothing contained shall limit Lessee’s rights, defenses or remedies for
any default by a prior sublandlord (including Lessor) under this Sublease which
remains uncured following the time Prime Landlord succeeds to the interest of
Lessor under the Sublease, nor relieve Prime Landlord of the obligation to cure
ongoing defaults that are continuing following the date that Prime Landlord
succeeds in the interest of Lessor under this Sublease, provided that Prime
Landlord is given written notice of such default and thereafter fails to cure
the same within the cure period provided for in this Sublease.  

13

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

9.05 Notwithstanding anything to the contrary contained in the Prime Lease,
excluding any such Permitted Assignment pursuant to Section 22(b) or (c) of the
Prime Lease, if at any time or from time to time during the period excluding the
final thirty-six (36) months of the Term, Lessee desires to (i) assign this
Sublease or its entire interest under this Sublease, or (ii) sublet (y) greater
than one-hundred eighty thousand (180,000) rentable square feet of the Subleased
Premises (in one or more transactions, whether or not related), or (z) any
portion of the Subleased Premises for substantially the remainder of the Term
(such proposed transfer in (i) and (ii) being considered a “Recapture Event”),
then at least fifteen (15) days prior to the date when Lessee desires the
assignment or subletting to be effective (the “Transfer Date”), Lessee shall
deliver a notice to Lessor (the “Notice”) which shall set forth the name,
address and business of the proposed assignee or sublessee, information
(including financial statements) concerning the character of the proposed
assignee or sublessee, a detailed description of the space proposed to be
assigned or sublet, which must be a single, self-contained unit or have the
ability to be demised into a single, self-contained unit (the “Space”), any
rights of the proposed assignee or sublessee to use Lessee’s improvements and
the like, the Transfer Date, and the fixed rent and/or other consideration and
all other material terms and conditions of the proposed assignment or
subletting, all in such detail as Lessor may reasonably require.  If Lessor
requests additional detail, the Notice shall not be deemed to have been received
until Lessor receives such additional detail.  In the event of a Recapture
Event, Lessor shall have the option, exercisable by giving notice to Lessee at
any time within fifteen (15) days after Lessor’s receipt of the Notice
(“Recapture Notice”), to terminate this Sublease as to the Space as of the
Transfer Date, in which event Lessee shall be relieved of all further
obligations hereunder as to the Space.  If Lessor exercises its option to
recapture the Space, then Lessor shall install a demising wall separating the
Space from the balance of the Subleased Premises and shall separate utility
lines to the extent required, at Lessor’s sole cost and expense.  No failure of
Lessor to exercise its recapture right with respect to the Space shall be deemed
to be Lessor’s consent to the assignment or subletting of all/or any portion of
the Space.  Provided Lessor has consented to such assignment or subletting,
Lessee may assign or sublet the Space to the transferee named in the Notice in
accordance with the terms and conditions of the Prime Lease.  For the avoidance
of doubt, during the final thirty-six (36) months of the Term, the recapture
conditions of this Section 9.05 shall no longer apply.

9.06If (a) Lessee desires to enter into a transaction to sublease a portion of
the Subleased Premises and (b) the number of rentable square feet then
contemplated to be subleased by Lessee, when aggregated with the number of
rentable square feet of the Subleased Premises previously subleased by Lessee,
exceeds one hundred eighty thousand (180,000) rentable square feet of space, a
Recapture Event shall be deemed to have occurred with respect to the current
proposed subleased space as well as all previously subleased space and Lessee
shall deliver a Notice to Lessor identifying all of the space that is the
subject of the Recapture Event, together with true and correct copies of all
applicable subleases.  In such event, Lessor shall have (i) the rights set forth
in Section 9.05 with respect to the space that Lessee then currently proposes to
sublease and (ii) as to the remainder of the space that is the subject of
earlier subleases, Lessor shall have the right (which shall be contained in all
subleases entered into by Lessee) to terminate the sublease between Lessee and
the subtenant in which event Lessor shall recognize the sublease as a direct
lease between Lessor and the subtenant until the end of the applicable sublease
term.

14

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

10.Indemnification; Damage.  

10.01Subject to any applicable waiver of subrogation and/or release provisions
applicable to the parties, and except to the extent resulting from the
negligence or willful misconduct of Lessor or any of Lessor’s employees, agents,
contractors or invitees, Lessee shall indemnify, defend and hold harmless Lessor
and its employees and agents from and against any and all loss, cost, liability,
claim, damage and expense, including, without limiting the generality of the
foregoing, reasonable attorneys’ fees and expenses and court costs, penalties
and fines incurred in connection with or arising from any injury, damage or loss
(by theft or otherwise) occurring in or about the Subleased Premises or the
Building and arising from any acts, omissions or negligence of Lessee, its
employees, licenses or agents.  Subject to any applicable waiver of subrogation
and/or release provisions applicable to the parties, and except to the extent
resulting from the negligence or willful misconduct of Lessee or any of Lessee’s
employees, agents, contractors or invitees, Lessor shall indemnify, defend and
hold harmless Lessee and its employees and agents, from and against any and all
loss, cost, liability, claim, damage and expense, including, without limiting
the generality of the foregoing, reasonable attorneys’ fees and expenses and
court costs, penalties and files incurred in connection with or arising from any
negligence or willful misconduct of Lessor or Lessor’s employees, agents,
contractors or invitees.

10.02  Notwithstanding any other provision of this Sublease or the Prime Lease
to the contrary, except to the extent resulting from Lessor’s negligence or
willful misconduct, Lessor shall not be liable to Lessee, or to Lessee’s
employees, agents, subtenants, licensees, invitees, or visitors, or to any other
person whomever, for any loss, or any damage to or loss of any property or death
or injury to any person occasioned by or arising out of (a) the condition or
design of or any defect in or failure to repair the Subleased Premises or the
Building or any part or component thereof (including without limitation any
mechanical, electrical, plumbing, heating, air conditioning or other systems or
equipment); or (b) acts or omissions of Prime Landlord, other tenants or
occupants in the Building or of any other persons whomever; or (c) burglary,
theft, vandalism, malicious mischief, fire, act of God, public enemy, criminal
conduct, court order or injunction, riot, strike, insurrection, war, requisition
or order of governmental authority, or any other matter beyond the reasonable
control of Lessor; (d) repair or alteration of any part of the Subleased
Premises or Building; or (e) violation or default by Prime Landlord under the
Prime Lease (including without limitation slowdown, interruption, failure or
cessation of any service to be provided by Prime Landlord).

11.Consents and Approvals. In any instance when Lessor’s consent or approval is
required under this Sublease, Lessor’s refusal to consent to or approve any
matter or thing shall be deemed reasonable if, inter alia, such consent or
approval has not been obtained from Prime Landlord (if required under the Prime
Lease).  In the event that Lessee shall seek the approval by or consent of
Lessor and Lessor shall fail or refuse to give such consent or approval, Lessee
shall not be entitled to any damages for any withholding or delay of such
approval or consent by Lessor, it being intended that Lessee’s sole remedy shall
be an action for injunction or specific performance and that said remedy of any
action for injunction or specific performance shall be available only in those
cases where Lessor shall have expressly agreed not unreasonably to withhold or
delay its consent.  Notwithstanding anything to the contrary contained herein,
in the event Prime Landlord agrees to provide its consent where necessary
pursuant to the Prime Lease, Lessor agrees it shall not unreasonably withhold,
condition or delay its consent hereunder.  

15

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

12.Brokerage. Lessee represents that it dealt with no broker in connection with
this Sublease other than Jones Lang LaSalle.  Lessee shall indemnify, defend and
hold Lessor harmless against liability arising out of any inaccuracy or alleged
inaccuracy of the foregoing representation of Lessee.  Lessor represents that it
dealt with no broker in connection with this Sublease other than Zell
Partnership, Inc. Lessor shall indemnify, defend and hold Lessee harmless
against liability arising out of any inaccuracy or alleged inaccuracy of the
foregoing representation of Lessor.  Lessor shall be responsible for paying any
commissions due to Jones Lang LaSalle and Zell Partnership, Inc. arising out of
the execution of this Sublease pursuant to separate agreements.  Lessor shall
have no liability for brokerage commissions arising out of a sublease or
assignment by Lessee and Lessee shall and does hereby indemnify Lessor against
all liability for brokerage commissions arising out of any such sublease or
assignment.  The provisions of this Section 12 shall survive the expiration or
earlier termination of this Sublease.

13.Notices

13.01.All rent and other payments required to be made by Lessee shall be payable
to Lessor at Lessor’s address set forth on the first page hereof or at such
other address as Lessor may specify from time to time by Notice (as hereinafter
defined) to Lessee.  Whenever this Sublease requires or permits any consent,
approval, notice, request or demand from one party to the other (collectively,
“Notice”), such Notice must be in writing to be effective and shall be effective
on the date of actual receipt of such Notice by the addressee or when the
attempted initial delivery is refused or when it cannot be made because of a
change of address of which the sending party has not been notified.  The
following shall, without limitation, be prima facia evidence of actual receipt
of Notice by the addressee:  (a) if mailed, by a United States certified mail
return receipt, signed by the addressee or the addressee’s agent or
representative, (b) if sent by overnight courier with receipt signed by the
addressee or the addressee’s agent or representative; or (c) if hand delivered,
by a delivery receipt signed by the addressee or the addressee’s agent or
representative.  All notices or other communications required or desired to be
given hereunder to Lessor shall be delivered to the address set forth in the
preamble, Attn: Head of Real Estate, with a copy to: Aventis Inc., North
American Legal Department, U.S. Corporate, 55 Corporate Drive, Bridgewater , New
Jersey 08807-0977, Attn: General Counsel, North America and with a copy to; and
with a copy to Arnold & Porter, 601 Massachusetts Avenue NW, Washington, DC
20001, Attn: Kenneth Schwartz.  All such notices or other communications to
Lessee shall be delivered to BLUEBIRD BIO, INC., a Delaware corporation, 60
Binney Street, Cambridge, Massachusetts 02142, Attn: General Counsel.

13.02Any notices, approvals, consents or other communications under this
Sublease shall be in writing and sent by either (a) certified mail, return
receipt requested, postage prepaid, (b) personal delivery or (c) nationally
recognized overnight courier service to the parties at their respective
addresses set forth in this Sublease.  Any notice, approval, consent or other
communication shall be deemed given if sent by certified mail, return receipt
requested on the third business day following the date mailed, if sent by
personal delivery on the date delivered or if sent by nationally recognized
overnight courier service on the next business day after the date delivered to
such courier service.

16

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

14.Confidentiality.  Except as otherwise required by law, neither Lessor nor
Lessee shall disclose the terms of this Sublease to any other
person.  Notwithstanding the foregoing,  Lessor and Lessee shall have the right
to disclose the terms of this Sublease to their respective (i) members,
partners, shareholders, directors, officers, employees and agents of each of
their constituent entities and (ii) their respective legal counsel and
advisors.  All persons described in the foregoing clauses (i) and (ii) shall be
informed by Lessor or Lessee, as applicable, of the confidential nature of such
information and shall be directed to keep such information confidential.  
Notwithstanding the foregoing, each of Lessor and Lessee acknowledges that the
rules and regulations promulgated by the United States Securities and Exchange
Commission (the “SEC”) may require the other party to disclose certain basic
information concerning this Sublease and the transactions contemplated herein in
documents to be filed with the SEC.  The parties agree that Lessor and Lessee
shall be permitted to make such disclosures and that such disclosures shall not
constitute a breach or a violation of this Section 14 or any other
confidentiality or non-disclosure agreement executed by the parties (or any of
their respective affiliates).  

15.Representations

15.01.Lessor’s Representations.  To induce Lessee to enter into this Sublease,
Lessor hereby represents, warrants and covenants to Lessee that:

(a)Lessor holds the entire tenant’s interest under the Prime Lease;

(b)Lessor has not sublet the Subleased Premises or any portion of the Subleased
Premises; and

(c)Lessor is a duly formed and validly existing Delaware corporation.  This
Sublease has been duly authorized, executed and delivered by Lessor.

15.02.Lessee's Representations.   To induce Lessor to enter into this Sublease,
Lessee hereby represents, warrants and covenants to Lessor that:

(a)Lessee is a duly formed and validly existing Delaware corporation; and

(b)This Sublease has been duly authorized, executed and delivered by Lessee.

16.Lessor’s Liability.  Lessor, its partners, officers, directors, shareholders
and principals, disclosed or undisclosed, shall have no personal liability under
this Sublease.  If Lessor shall fail to perform any covenant, term or condition
of this Sublease upon Lessor’s part required to be performed, or if Lessee shall
make any claim arising out of Lessee’s occupancy or use of the Subleased
Premises, Lessor’s liability from and after the date of this Sublease shall not
exceed the Rental payable hereunder, and in no event shall Lessor’s partners,
officers, directors, shareholders or principals, disclosed or undisclosed, be
subject to lien, levy, execution or other enforcement procedure for the
satisfaction of Lessee’s remedies under or with respect to this Sublease, the
relationship of Lessor and Lessee hereunder or Lessee’s use or occupancy of the
Subleased Premises.  If Lessee shall acquire a lien on such other property or
assets by judgment or otherwise, Lessee shall promptly release such lien by
executing and delivering to Lessor any instrument, prepared by Lessor, required
for such lien to be released.  This paragraph shall inure to the benefit of
Lessor and its successors and assigns and shall survive the expiration or sooner
termination of this Sublease.

17

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

17. No Renewals.  Lessee shall have no renewal or extension rights hereunder
and, notwithstanding anything herein to the contrary, no rights of Lessor to
renewals under the Prime Lease shall be incorporated herein, provided, however,
that if requested by Lessee, Lessor shall work in good faith with Lessee to
obtain renewal rights for Lessee directly from Prime Landlord.

18. Parking; Signage.  

18.01Lessee and its employees and invitees shall have the right to use Two
Hundred  Sixteen (216) parking spaces in the Garage at market monthly rates,
subject to the terms and conditions for the use thereof set forth in the Prime
Lease.  Lessee shall be solely responsible for  paying directly to Prime
Landlord or the Garage operator for all of such parking spaces at the monthly
market rate designated by Prime Landlord pursuant to and in accordance with the
terms of Section 10(b) of the  Prime Lease.  In addition, Lessee shall be
obligated to pay Lessee’s Share of Operating Expenses for the Garage as
additional rent hereunder.  Notwithstanding anything to the contrary contained
in Sections 10(a) and 10(b) of the Prime Lease, as between Lessor and Lessee,
Lessor shall have no obligations or liabilities to Lessee relating in any way to
Lessee’s rights to park in the Garage.

18.02 On or prior to the Commencement Date, Lessor shall request that Prime
Landlord replace Lessor’s name with that of Lessee on the monument sign located
on the exterior of the Building, all of which shall be at the sole cost of
Lessee.  Lessee shall have no other exterior signage rights granted under the
Prime Lease to Lessor or otherwise.  

19. Cleaning. Notwithstanding anything herein or in the Prime Lease to the
contrary, Lessee shall be responsible, at its sole cost and expense, for
performing all services for the Premises in accordance with first class
standards and otherwise as required under the Prime Lease.

20.Security.  Lessor shall have no responsibility or liability for the security
of the Building, the Subleased Premises or the safety of any of Lessee’s
employees, agents or contractors and Lessee hereby waives any right to make any
claims against Lessor with regard to any such security matters.  Lessee shall
have the right to provide security in accordance with Section 33 of the Prime
Lease.  

21. Security Deposit.

21.01Not later than five (5) business days following delivery by Prime Landlord
of its written consent to this Sublease, Lessee shall deliver to Lessor the sum
of Forty Million Seventy One Thousand Six Hundred Fifty Four and 15/100 Dollars
($40,071,654.15) (the “Security Deposit”) in the form of a letter of credit
(“Letter of Credit”) in accordance with the requirements set forth below. Such
Security Deposit shall be security for the payment and performance by Lessee of
all obligations, covenants, conditions and agreements under this Sublease, and
Lessor shall have the right, but shall not be obligated, to apply all or any
portion of the Security Deposit to cure any monetary Default or material
non-monetary Default under this Sublease by Lessee, in which event Lessee shall
be obligated to promptly deposit with Lessor the amount necessary (or deliver an
amendment to the Letter of Credit) to restore the Security

18

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Deposit to its original amount within fifteen (15) days.  In the event a
monetary Default or material non-monetary Default occurs and is continuing, said
Security Deposit shall not be deemed liquidated damages and Lessor may apply
that portion of the Security Deposit to cure the monetary Default or material
non-monetary Default on Lessee’s behalf, and such application shall not preclude
Lessor from recovering from Lessee all additional damages incurred by
Lessor.  In the event Lessee fully and faithfully complies with all terms,
covenants, and conditions of this Sublease, the Letter of Credit shall be
returned to Lessee within forty-five (45) days following the expiration or
earlier termination hereof and Lessee’s surrender of the Subleased Premises in
accordance with the terms of this Sublease.  Lessor shall transfer at its sole
cost and expense the Letter of Credit to any purchaser or other successor or
assignee of its interest hereunder and upon such transfer, Lessor shall be
discharged and released from all further liability with respect to the Security
Deposit and Lessee agrees to look solely to the successor or assignee for the
return thereof.  The Letter of Credit shall be an unconditional, irrevocable
Letter of Credit in a form and from a financial institution reasonably
acceptable to Lessor and shall have a term equal to the period expiring on the
sixtieth (60th) day following the expiration of the Term or, at Lessee’s option,
shall have a term equal to the period expiring on an earlier date, which shall
be no less than the first anniversary of the date of issuance thereof, in which
event Lessee covenants that a renewal or replacement shall be delivered to
Lessor by that date which is thirty (30) days prior to the expiration date of
such Letter of Credit.  If Lessee fails to so timely renew (or so replace) and
deliver said Letter of Credit, Lessor may draw upon the Letter of Credit then in
effect without the necessity of any other notice, in which event the proceeds
thereof shall be held by Lessor until Lessee delivers a renewal or replacement.
Said Letter of Credit shall provide that Lessor shall be permitted to draw on
same following its declaration that it is permitted to so draw pursuant to the
terms of this Sublease without requiring any additional certifications or
evidence of Default.  In the event said Letter of Credit would expire during the
pendency of any litigation and Lessee does not renew or replace the same at
least thirty (30) days prior to the expiration date of such Letter of Credit,
Lessor may draw upon said Letter of Credit after a Default by Lessee and hold
the proceeds thereof as a Security Deposit hereunder.  Said Letter of Credit
shall provide that Lessor be permitted to draw on same either by presentation
(i) in person at a location in the United States of America or (ii) by overnight
courier service, or (iii) by facsimile.  The use, application or retention of
the proceeds of the Letter of Credit, or any portion thereof, by Lessor shall
not prevent Lessor from exercising any other right or remedy provided by this
Sublease or by law, and shall not limit any recovery to which Lessor may
otherwise be entitled.  Notwithstanding anything to the contrary contained in
this Sublease, Lessee acknowledges and agrees that if Lessee fails to timely
make any payment required to be made by Lessee under that certain Purchase
Agreement by and between Lessor and Lessee dated as of the date hereof relating
to certain FF&E, and Lessee fails thereafter to make such payment within three
(3) business days after written notice from Lessor, then failure to make such
payment shall constitute an immediate Default under this Sublease without any
further cure right on the part of Lessee.

19

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

21.02If, on each of the anniversaries of the Commencement Date (each, an
“Anniversary Date”), Lessee meets or exceeds the requirements that (i) Lessee’s
working capital shall be at least $1,000,000,000, with such “working capital”
defined as total current assets plus any other marketable securities that are
readily convertible into cash minus the total current liabilities of Lessee as
reported in Lessee’s SEC filings, and (ii) no Default by Lessee under this
Sublease shall have occurred and be continuing (collectively, the “Reduction
Requirements”, and each a Reduction Requirement”), then as provided below in
this Section, the Security Deposit shall be reduced by the amounts set forth in
the table below.  

 

Anniversary Date:

Amount of Reduction to

Security Deposit (“Reduction

Amount”):

Resulting Reduced

Security Deposit:

Fourth (4th) anniversary of the Commencement Date

$13,357,218.03

$26,714,436.12

Seventh (7th) anniversary of the Commencement Date

$13,357,218.03

$13,357.218.06

 

The “Reduced Security Deposit” shall mean the amount of the Security Deposit
required to be held by Lessor under this Sublease as of the Reduction Date, less
the Reduction Amount.  If Lessee provides Lessor with written evidence
reasonably satisfactory to Lessor that Lessee has met all of the Reduction
Requirements, then Lessor shall return the unapplied portion of the Security
Deposit then held by Lessor, less the Reduced Security Deposit, to Lessee within
fifteen (15) days of Lessee’s delivery of such written evidence.  If Lessor
returns to Lessee any portion of the Security Deposit in accordance with this
Section, then from and after the date such monies are returned to Lessee, the
“Security Deposit” shall be deemed the Reduced Security Deposit for all purposes
of this Sublease.  

22.Miscellaneous.  

22.01In the event of any action or proceeding brought by either party under this
Sublease against the other party hereto, the prevailing party shall be entitled
to recover from the other party all costs and expenses, including reasonable
attorneys’ fees, in such action or proceeding.

22.02Submission of this Sublease to Lessee for signature does not constitute a
reservation of space or an option to Sublease.  This Sublease is not effective
until execution by and delivery to both Lessor and Lessee.

22.03 If any provision of this Sublease or the application thereof to any person
or circumstances shall be invalid or unenforceable to any extent, the remainder
of this Sublease and the application of such provisions to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

20

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

22.04This Sublease shall be binding upon and inure to the benefit of Lessor and
Lessee and their respective heirs, personal representatives, successors and
assigns (subject to any other express provisions addressing subleasing and
assignment).

22.05The captions appearing in this Sublease are for convenience only and in no
way define, limit, construe or describe the scope or intent of any Section.  The
laws of the Commonwealth of Massachusetts and applicable United States federal
law shall govern the validity, performance and enforcement of this
Sublease.  This Sublease shall not be construed more or less favorably with
respect to either party as a consequence of the Sublease or various provisions
hereof having been drafted by one of the parties hereto.

22.06This Sublease may not be altered, waived, amended or extended except by an
instrument in writing signed by Lessor and Lessee.

22.07LESSOR AND LESSEE EXPRESSLY AGREE THAT THERE ARE AND SHALL BE NO IMPLIED
WARRANTIES OF MERCHANTABILITY, SUITABILITY, HABITABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR OF ANY OTHER KIND ARISING OUT OF THIS SUBLEASE, AND THERE
ARE NO WARRANTIES WHICH EXTEND BEYOND THOSE EXPRESSLY SET FORTH IN THIS
SUBLEASE.

22.08Lessee represents and warrants that the financial statements that it
provided to Lessor prior to the execution of this Sublease truly, accurately and
fairly represent the financial results, cash flows and financial condition of
Lessee as of the date of such statements and do not misstate any material fact
or omit any material information or contingent liability.

22.09This Sublease may be executed in counterparts.

 

 

(Remainder of page intentionally left blank; signature page follows.)

 

21

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Sublease as of the day
and year first above written.

 

AVENTIS INC.

a Pennsylvania corporation

 

 

 

By:

/s/ Doug McLeester

 

Name:

Doug McLeester

 

Title:

Head of Sanofi Business Services

 

BLUEBIRD BIO, INC.

a Delaware corporation

 

 

 

By:

/s/ Jason Cole

 

Name:

Jason Cole

 

Title:

Chief Operating and Legal Officer

 

22

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

[***]

23

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

EXHIBIT A

 

[***]

24

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

EXHIBIT B

 

[***]

 

 

25

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

EXHIBIT C

 

[***]

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.